         Case 1:18-cr-10431-DJC Document 129 Filed 01/31/21 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )       Docket No. 18-CR-10431-DJC
                                             )
HANFORD CHIU,                                )
                                             )
               Defendant.                    )


                     GOVERNMENT’S SENTENCING MEMORANDUM


       Following a trial by jury, Defendant Hanford Chiu was convicted of both counts of the

above-docketed indictment, which charges him with the receipt and possession of child

pornography in violation of 18 U.S.C. § 2252A. For the reasons outlined below and to be

articulated at the sentencing hearing, the government respectfully requests that this Court impose

a low-end Guidelines sentence.

                                             FACTS

       The government relies on and incorporates the facts as set forth in the statement of offense

conduct in paragraphs 7 through 12 of the Presentence Investigation Report (“PSR”), as well

Probation’s assessment of offender characteristics (PSR 40-63).

       At trial, the government proved its case through the testimony of Homeland Security

Investigations (HSI) agents, including Special Agent Peter Manning, who explained the evidence

that was found on the defendant’s computer. The defendant elected to take the stand and testify

on his own behalf. Under oath, the defendant testified that he did not know any of the 23,000 child

pornography files located on his computer were there, did not know that the Tor browser located

on his computer was there, and did not implement the child pornography bookmarks on the

browser. He also denied that he was the person who accessed specific child pornography files on
                Case 1:18-cr-10431-DJC Document 129 Filed 01/31/21 Page 2 of 7



  particular dates, including the date he was arrested, even though he admitted to accessing work-

  related files both immediately before and after some of those child pornography files. In finding

  the defendant guilty of knowingly receiving and possessing the child pornography at issue, the

  jury necessarily rejected this testimony.

                                              DISCUSSION

I.          Sentencing Guideline Calculation

            Based on its computation of the defendant’s total offense level as 35 and his criminal

  history category as I, the United States Probation Office (“Probation”) has computed a Guidelines

  sentence in this case to include a term of incarceration from 168 months to 210 months; the

 Guidelines range of supervised release is five years to life.

            The government agrees with Probation’s calculation of the defendant’s Offense Level and

 Criminal History Category, 1 and thus agrees with its determination of his Guidelines Sentencing

     Range (GSR) as outlined above.

            The government has recently submitted restitution requests to the defendant and anticipates

     that the parties will be able to come to an agreement regarding appropriate awards for the few

     victims who have submitted requests for restitution. This Court need not make a determination of

     restitution at the sentencing hearing, but must do so within 90 days of sentencing, pursuant to 18

     U.S.C. § 3664(d)(5). The government therefore requests that the Court schedule a date subsequent



            1
            The government recognizes that the specific offense characteristic (SOC) outlined at
  USSG § 2G2.2(b)(1) might apply because the evidence at trial did not show that the defendant
  distributed child pornography. At sentencing, if necessary, the government could establish by a
  preponderance of the evidence that the defendant accessed and viewed child pornography with
  another individual (see PSR ¶ 7). The defendant did not object to the non-application of this SOC;
  the government brings it to the Court’s attention out of an abundance of caution. If the Court were
  to apply this SOC and otherwise adopt Probation’s calculation, the total offense level would be 33,
  and the corresponding GSR would be 135-168 months.

                                                     2
               Case 1:18-cr-10431-DJC Document 129 Filed 01/31/21 Page 3 of 7



   to the sentencing hearing, by which date the parties must submit memoranda, either jointly or

   separately, advocating for an appropriate award for each victim who has demonstrated the right to

   restitution.

II.        Application of Specific Offense Characteristics and the Section 3553(a) Factors

           However the Court calculates the GSR in this case, the Guidelines range most certainly

   does represent a significant range of punishment. The government contends that a sentence

   contemplated by the Guidelines, however, is one that reasonably fits the crime of which this

   defendant has been convicted. Based on an evaluation of all of the § 3553(a) factors, this Court

   should impose a low-end Guidelines sentence.

           The government recognizes that it is difficult to quantify exactly how many months would

   satisfy the Court’s obligation to impose a sentence that is just, that would adequately deter both

   this defendant and others who might commit the same type of crime, and that would protect the

   most vulnerable members of our society. Ultimately, this Court can be confident that a Guidelines

   sentence will achieve all of these goals of sentencing.

           A significant sentence is necessary to reflect the gravity of the defendant’s crimes. As the

   Sentencing Commission found in its 2012 report to Congress, “all child pornography offenses are

   extremely serious because they both perpetuate harm to victims and normalize and validate the

   sexual exploitation of children.” 2 This is especially true here, where the defendant accessed child

  pornography in forums populated entirely by others who value, rather than vilify, the sexual




           2
           U.S. Sentencing Commission, Congressional Testimony and Reports: Federal Child
   Pornography Offenses (2012), at 311, available at https://www.ussc.gov/sites/default/files/pdf/
   news/congressional-testimony-and-reports/sex-offense-topics/201212-federal-child-
   pornography-offenses/Chapter_12.pdf.

                                                    3
         Case 1:18-cr-10431-DJC Document 129 Filed 01/31/21 Page 4 of 7



exploitation of children. And, here, he was apparently an avid member of those forums for years;

forensic evidence showed that he was accessing child pornography sites on Tor since at least 2011.

       A Guidelines sentence is entirely reasonable and warranted in this case, notwithstanding

the fact that it is, objectively, quite high. The government is familiar with the frequent defense

argument that the specific offense characteristics applied in this case should be discounted by the

Court because they are frequently applied in other cases as well. While that may be so, the

government contends that the specific enhancements here are not simply applied as inherent to the

offense, but adequately and accurately reflect the nature and circumstances of the offense, as

described briefly below:

       a. § 2G2.2(b)(2) (prepubescent minor):         There are many cases where defendants

           possess, distribute, receive, and produce images of children who are not prepubescent.

           The distinction between pubescent and prepubescent victims is an important one for

           this (and all) courts to consider, given that a victim’s vulnerability is often directly

           correlated to his or her age.

       b. § 2G2.2(b)(4)(A) (sadistic/masochistic conduct or exploitation of toddler): For the

           same reasons, the distinction between sadomasochistic violence and other types of

           sexual exploitation (or toddler or infant victims and older child victims) is important

           for the Court to take note of. Again, not all defendants are interested in every type of

           exploitation – but as a consumer of this type of material, the defendant drives the

           production of such material, and should be appropriately held accountable for such.

       c. § 2G2.2(b)(7)(D) (number of images): The government recognizes that it is relatively

           easy to “get to” 600 images when videos are included in a defendant’s collection. That

           does not render the enhancement meaningless – especially in a case like this one, where

           the defendant received and possessed over 20,000 child pornography files. Even

                                                4
         Case 1:18-cr-10431-DJC Document 129 Filed 01/31/21 Page 5 of 7



           without that volume, this SOC should not be disregarded just because most defendants

           qualify for its application because of their possession of videos. If a picture says a

           thousand words, a video screams them from the rooftops. Videos provide a stark

           reminder that the victims of this defendant’s crimes are real, live children, who are

           raped or otherwise exploited solely for the pleasure of people like this defendant – who

           are not traumatized by having to watch other people sexually abuse or encourage the

           exploitation of children around the world, but who choose to do so because they either

           prefer it or need it for their own sexual gratification. Videos should be weighted more

           heavily than images. The enhancement is not meaningless – for the reasons described

           above, it is essential to avoid the desensitization that has beset us legal professionals as

           a byproduct of prosecuting, defending, and sitting in judgment of those that violate our

           child pornography laws.

       The government submits this memo without the benefit of knowing what the defendant

might possibly point to as mitigation evidence. For example, the fact that the defendant appeared

to be an educated, gainfully employed, functioning member of society whose criminal conduct

came as a surprising revelation to those who knew him best demonstrates that we cannot rely on

arrest statistics to inform us about true danger (i.e., the protection of the public), and there is no

reason to believe that anything but a lengthy term in prison will deter this defendant from

committing similar offenses in the future. Similarly, the fact that the defendant comes before this

Court with no prior record is not a mitigating factor in the context of these offenses. The

defendant’s record was taken into consideration in the calculation of his criminal history category.

See, e.g., United States v. Oberg, 877 F.3d 261 (7th Cir. 2017) (district judge properly noted that

defendants in child pornography cases often have limited criminal histories). Furthermore, the

fact that the defendant did not produce or distribute the child pornography is irrelevant; if there

                                                  5
         Case 1:18-cr-10431-DJC Document 129 Filed 01/31/21 Page 6 of 7



was proof of such conduct, he would have been appropriately charged and punished. The

defendant was charged, tried, and convicted of receiving and possessing videos and images of

children as young as babies being sexually abused, which is in and of itself an exceedingly serious

offense that merits a correspondingly serious punishment. Furthermore, this is a defendant who,

as a sworn officer of the court, first broke the law; then failed to abide by his conditions of release;

and then lied about his criminal behavior on the stand. Such conduct cannot go unacknowledged.

       The government recognizes that it is always difficult to quantify in months or years “how

much” is “enough” to achieve the goals of sentencing. While a Guidelines sentence here is

significant in length, it is not only reasonable, but also necessary in this case to promote respect

for the law, to adequately punish the defendant for his criminal conduct, to deter him and others

from offending in the same ways again, and for long-term protection of the public.


                                          CONCLUSION

       For all of the foregoing reasons, the government respectfully recommends that this Court

impose a low-end Guidelines sentence. Such a sentence would be sufficient, but not greater than

necessary, to reflect the seriousness of the offense and the goals of sentencing.

                                               Respectfully Submitted,

                                               ANDREW E. LELLING
                                               United States Attorney

Date: January 31, 2021                 By:     /s/ Anne Paruti______________
                                               Anne Paruti
                                               Adam W. Deitch
                                               Assistant United States Attorneys
                                               United States Attorney’s Office
                                               One Courthouse Way
                                               Boston, MA 02210
                                               617-748-3100




                                                   6
         Case 1:18-cr-10431-DJC Document 129 Filed 01/31/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

I, Anne Paruti, hereby certify that the foregoing was filed through the Electronic Court filing
system and will be sent electronically to the registered participant as identified on the Notice of
Electronic filing:



Date: January 31, 2021                                      /s/ Anne Paruti_______________
                                                            Anne Paruti
                                                            Assistant United States Attorney




                                                7
